DETAILED ACTION

Introduction
1.	This office action is in response to Applicant’s submission filed on 9/24/2019.   Claims 1-17 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 9/24/2019 have been accepted and considered by the Examiner.

Information Disclosure Statement
4.	The information disclosure statements (IDSs) submitted on December 23, 2019 and May 18, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 5-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 5 recites: The speech recognition method of claim 1, wherein the analyzing and refining the speech data including a dialect comprises:
extracting features from the speech data including a dialect;
performing similar dialect clustering on the speech data including a dialect using the extracted features;
extracting a core dialect from a similar dialect cluster; and
standardizing a dialect corpus using the extracted core dialect.
However, paragraphs 74 and 75 of the instant specification describe that similar dialect words are clustered, and a dialect word from that cluster is extracted and used to standardize a dialect corpus.  In contrast, Claims 5, 11, and 17 recite that a core dialect is extracted.  It is not clear how a dialect could be extracted from a cluster.  Accordingly, Claims 5, 11, and 17 are rejected as indefinite.  Claims 6-10 and 12-16 are also rejected as indefinite based on their dependency from Claims 5 and 11.
As best understood and for the purposes of examination, the claims have been interpreted as follows:
The speech recognition method of claim 1, wherein the analyzing and refining the speech data including a dialect comprises:
extracting features from the speech data including a dialect;
performing similar dialect word clustering on the speech data including a dialect using the extracted features to form a similar dialect word cluster;
extracting a core dialect word from [[a]] the similar dialect word cluster; and
word.
Claims 11 and 17 are believed to need corresponding changes.  

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 20180308470 (Park et al, hereinafter “Park”) in view of U.S. Patent Pub. No. 20130080161 (Iwata et al, hereinafter “Iwata”)
With respect to Claim 1, Park describes:
A speech recognition method, a dialect speech recognition method performed by a speech recognition system, the speech recognition method comprising:
selecting speech data including a dialect from speech data;  (Paragraph 558 describes collecting voice commands and storing them as user voice information.  Paragraph 559 describes that the user voice information may include the dialect.)
Paragraphs 564-565 describes analyzing the speech data including the dialect.)
Park does not explicitly describe “learning an acoustic model and a language model using the refined speech data including a dialect.”  Park does describe using models at paragraph 561, but does not specify if they are language, acoustic, or both.  However, Iwata describes using both a language model (e.g. paragraph 63) and an acoustic model (paragraph 153).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the language and acoustic models of Iwata into the system of Park to enable more efficient speech recognition, as described in paragraph 153 of Iwata.
With respect to Claim 2, Park describes “collecting speech data.”  Paragraph 109 of Park describes a microphone that collects speech data.
With respect to Claim 3, Park describes “in the collecting speech data, speech data of users is collected through the users in a region in which different types of dialects are used, and through various types of speech recognition service domains.”  Paragraph 563 of Park describes that speech from users having various dialects may be collected through a plurality of voice recognition apparatuses (cited as “speech recognition service domains”).
With respect to Claim 4, Park describes “the selecting speech data including a dialect from speech data comprises:
removing an abnormal vocalization from the speech data;  (Paragraph 457 describes removing noise from the speech input.)
Paragraphs 497-498 describes that the reliability of the speech recognition is improved by the learning process and updates to the model.)
obtaining transcription data from the speech data including a dialect.”  (Paragraph 286 describes that speech data is converted to text data, which would create a transcript.)

Allowable Subject Matter
10.	The following is a statement of reasons for the indication of allowable subject matter:  if amended as suggested, Claims 5-17 recite that similar dialect words are clustered to form a similar dialect word cluster, a core dialect word is selected from the similar dialect word cluster, and a dialect corpus is standardized using the core dialect word.  The prior art of record does not describe or suggest these features.  This conclusion is based on the interpretation that a “dialect” is a subset of a broader language based on cultural, geographic, social, or regional differences between people who speak the broader language, and that this specific definition of “dialect” is used to interpret the claims.  

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 20200193985 (Lee et al.) describes a voice recognition system using both an acoustic model and a language model.
U.S. Patent App. Pub. No. 20120259627 (Willett et al.) describes a voice recognition system using both an acoustic model and a language model.

Beringer et al., "GERMAN REGIONAL VARIANTS -A PROBLEM FOR AUTOMATIC SPEECH RECOGNITION?" ICSLP, 1998 describes clustering words from 12 German dialects together, but does not describe extracting a core dialect word from a similar dialect word cluster.
Li et al., "MULTI-DIALECT SPEECH RECOGNITION WITH A SINGLE SEQUENCE-TO-SEQUENCE MODEL" IEEE, 2018 describes clustering words from different dialects in a single language together, but does not describe extracting a core dialect word from a similar dialect word cluster.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        

/MICHELLE M KOETH/Primary Examiner, Art Unit 2656